In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00035-CR
______________________________


DETRIC SHEFFIELD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 33603-B





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Justice Carter

MEMORANDUM OPINION

	Detric Sheffield, appellant, has filed with this Court a motion to dismiss his appeal.  The
motion is signed by counsel.  Attached to the motion is an affidavit signed by Sheffield which states
he has read the motion and that it is true and correct.  As authorized by Rule 42.2 of the Texas Rules
of Appellate Procedure, we grant the motion.  See Tex. R. App. P. 42.2.
	Accordingly, we dismiss the appeal.

							Jack Carter
							Justice

Date Submitted:	September 25, 2007
Date Decided:		September 26, 2007

Do Not Publish




">On Appeal from the 354th Judicial District Court
Hunt County, Texas
Trial Court No. 21,853


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Delvin Dewayne Busby has appealed from his retaliation conviction in Hunt County. 
Appeals from that county may be directed to either the Fifth Court of Appeals in Dallas or this Court. 
We filed the appeal here based on a docketing statement directed to this Court specifying we were
to receive the appeal.  We have now received the record, and the notice of appeal specifies appeal
to the Fifth Court of Appeals in Dallas.  We have contacted the clerk's office for the Fifth Court of
Appeals and have been informed that notice of appeal was sent there.
            Therefore, the appeal was improvidently filed here.  Accordingly, we direct the clerk of our
Court to ship the clerk's record to the Fifth Court of Appeals in Dallas so the appeal may proceed
there. 
            We dismiss this appeal. 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          June 22, 2004
Date Decided:             June 23, 2004

Do Not Publish